UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21075 Dreyfus Institutional Cash Advantage Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 7/31/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Institutional Cash Advantage Fund July 31, 2010 (Unaudited) Negotiable Bank Certificates of Deposit41.9% Principal Amount ($) Value ($) Banco Bilbao Vizcaya Argentaria (Yankee) 0.43% - 0.55%, 8/2/10 - 8/16/10 360,000,000 a 360,000,055 Banco Santander SA (Yankee) 0.75% - 0.80%, 8/9/10 - 8/16/10 1,200,000,000 1,200,000,000 Bank of Nova Scotia (Yankee) 0.30% - 0.35%, 8/9/10 - 8/16/10 750,000,000 750,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.40% - 0.60%, 8/6/10 - 9/7/10 1,300,000,000 1,300,000,000 Barclays Bank (Yankee) 0.70%, 1/18/11 515,000,000 515,000,000 Citibank N.A. 0.35%, 8/25/10 500,000,000 500,000,000 Credit Agricole CIB (Yankee) 0.40% - 0.66%, 8/6/10 - 11/1/10 1,500,000,000 1,500,000,000 Fortis Bank SA/NV (Yankee) 0.45% - 0.59%, 10/14/10 - 10/22/10 450,000,000 450,000,000 HSBC Bank PLC (London) 0.32%, 8/25/10 400,000,000 400,000,000 ING Bank (London) 0.50% - 0.54%, 8/23/10 - 11/1/10 1,400,000,000 1,400,000,000 Lloyds TSB Bank (Yankee) 0.50% - 0.53%, 8/19/10 - 10/14/10 1,050,000,000 1,050,001,540 Natixis (Yankee) 0.70%, 10/4/10 - 10/7/10 1,050,000,000 1,050,000,000 Rabobank Nederland (Yankee) 0.50%, 1/24/11 225,000,000 225,000,000 Royal Bank of Scotland PLC (Yankee) 0.51%, 10/25/10 800,000,000 800,000,000 Societe Generale (Yankee) 0.40% - 0.53%, 8/6/10 - 10/18/10 900,000,000 900,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.54%, 9/7/10 200,000,000 b 200,000,000 UBS (Yankee) 0.33% - 0.75%, 8/5/10 - 1/27/11 1,350,000,000 1,350,000,000 Unicredit Bank AG (Yankee) 0.75%, 10/12/10 200,000,000 200,000,000 Westpac Capital Corp. 0.40%, 8/10/10 250,000,000 a 250,000,000 Total Negotiable Bank Certificates of Deposit (cost $14,400,001,595) Commercial Paper14.1% Abbey National NA 0.20%, 8/2/10 250,000,000 249,998,611 Barclays U.S. Funding 0.53%, 9/7/10 200,000,000 199,891,055 BPCE 0.40%, 8/4/10 100,000,000 99,996,667 Deutsche Bank Financial LLC 0.30%, 8/11/10 700,000,000 699,941,667 Fortis Funding LLC 0.65%, 9/13/10 100,000,000 b 99,922,361 General Electric Capital Corp. 0.30%, 8/6/10 400,000,000 399,983,333 General Electric Co. 0.19%, 8/2/10 750,000,000 749,996,042 NRW Bank 0.49% - 0.50%, 8/23/10 - 10/13/10 1,100,000,000 b 1,099,265,806 Skandinaviska Enskilda Banken 0.59%, 10/12/10 250,000,000 b 249,705,000 Societe Generale N.A. Inc. 0.50% - 0.64%, 10/4/10 - 11/1/10 575,000,000 574,307,278 Westpac Banking Corp. 0.49%, 8/7/10 125,000,000 a,b 125,008,888 Westpac Securities NZ Ltd. 0.52%, 9/7/10 300,000,000 b 299,839,667 Total Commercial Paper (cost $4,847,856,375) Asset-Backed Commercial Paper5.7% CAFCO 0.30% - 0.31%, 8/5/10 - 8/9/10 500,000,000 b 499,976,222 Cancara Asset Securitisation 0.53%, 10/8/10 175,000,000 b 174,824,805 CIESCO 0.31%, 8/9/10 100,000,000 b 99,993,111 Gemini Securitization Corp., LLC 0.21%, 8/2/10 800,000,000 b 799,995,333 Grampian Funding LLC 0.42%, 8/9/10 400,000,000 b 399,962,667 Total Asset-Backed Commercial Paper (cost $1,974,752,138) Corporate Notes5.2% Bank of America Securities LLC 0.36%, 8/2/10 625,000,000 625,000,000 Barclays Bank 0.79%, 8/19/10 675,000,000 a 675,000,000 Credit Suisse 0.68%, 8/19/10 500,000,000 a 500,000,000 Total Corporate Notes (cost $1,800,000,000) Short-Term Bank Notes2.3% Bank of America N.A. 0.60%, 1/19/11 400,000,000 400,000,000 Chase Bank USA 0.35%, 8/13/10 375,000,000 375,000,000 Total Short-Term Bank Notes (cost $775,000,000) Time Deposits7.6% Allied Irish Banks (Grand Cayman) 0.65%, 8/2/10 460,000,000 460,000,000 Bank of Ireland (Dublin) 0.65%, 8/2/10 360,000,000 360,000,000 Commerzbank (Grand Cayman) 0.22%, 8/2/10 20,000,000 20,000,000 KBC Bank (Grand Cayman) 0.20%, 8/2/10 524,000,000 524,000,000 State Street Bank and Trust Co. (Grand Cayman) 0.17%, 8/2/10 645,000,000 645,000,000 Svenska Handelsbanken (Grand Cayman) 0.19%, 8/2/10 600,000,000 600,000,000 Total Time Deposits (cost $2,609,000,000) U.S. Government Agencies2.9% Federal Home Loan Bank 0.30%, 8/19/11 500,000,000 a 500,000,000 Federal Home Loan Mortgage Corp. 0.51%, 10/16/10 500,000,000 a,c 500,000,000 Total U.S. Government Agencies (cost $1,000,000,000) Repurchase Agreements20.3% Credit Agricole 0.21%, dated 7/30/10, due 8/2/10 in the amount of $2,000,035,000 (fully collateralized by $300,000,000 U.S. Treasury Inflation Protected Securities, 2.38%-3.88%, due 1/15/27-4/15/29, value $410,910,206 and $1,588,724,600 U.S. Treasury Notes, 0.63%-5.13%, due 3/31/11-1/31/14, value $1,629,089,826) 2,000,000,000 2,000,000,000 Credit Suisse Securities LLC 0.20%-0.26%, dated 7/30/10, due 8/2/10 in the amount of $1,075,019,167 (fully collateralized by $97,262,507 Federal Home Loan Mortgage Corp., 4%-5.50%, due 2/15/20-3/15/35, value $45,349,602, $242,562,267 Federal National Mortgage Association, 0%-10.96%, due 5/25/27-8/25/40, value $62,094,412, $185,643,336 Government National Mortgage Association, 5%-7%, due 3/20/31-5/16/40, value $147,556,051 and $1,865,276,000 U.S. Treasury Strips, due 5/15/21-2/15/40, value $841,502,136) 1,075,000,000 1,075,000,000 Deutsche Bank Securities Inc. 0.20%, dated 7/30/10, due 8/2/10 in the amount of $1,000,016,667 (fully collateralized by $161,229,000 Federal Farm Credit Bank, 0%-6.90%, due 8/3/10-4/12/32, value $167,277,266, $359,008,000 Federal Home Loan Bank, 0%-7.20%, due 8/2/10-7/15/36, value $374,130,906, $204,992,000 Federal Home Loan Mortgage Corp., 0%-6.75%, due 8/6/10-7/15/32, value $215,877,243 and $249,706,000 Federal National Mortgage Association, 0%-7.25%, due 8/4/10-8/6/38, value $262,718,767) 1,000,000,000 1,000,000,000 Goldman, Sachs & Co. 0.14%-0.21%, dated 7/30/10, due 8/2/10 in the amount of $1,000,014,583 (fully collateralized by $680,339,370 Government National Mortgage Association, 0%-6%, due 3/20/21-7/20/40, value $510,000,001 and $505,798,200 U.S. Treasury Notes, 0.88%-1.13%, due 1/31/11-1/15/12, value $510,000,035) 1,000,000,000 1,000,000,000 HSBC USA Inc. 0.19%, dated 7/30/10, due 8/2/10 in the amount of $400,006,333 (fully collateralized by $384,040,400 U.S. Treasury Bonds, 4.38%-4.50%, due 8/15/39-5/15/40, value $408,000,629) 400,000,000 400,000,000 RBS Securities, Inc. 0.20%, dated 7/30/10, due 8/2/10 in the amount of $500,008,333 (fully collateralized by $233,255,900 U.S. Treasury Bonds, 4.63%, due 2/15/40, value $259,711,981 and $247,910,000 U.S. Treasury Notes, 0.88%, due 2/29/12, value $250,288,469) 500,000,000 500,000,000 TD Securities (USA) LLC 0.22%, dated 7/30/10, due 8/2/10 in the amount of $1,000,018,333 (fully collateralized by $256,739,700 U.S. Treasury Bills, due 8/5/10-7/28/11, value $256,529,733, $103,461,800 U.S. Treasury Bonds, 4.25%-9.25%, due 2/15/16-5/15/40, value $120,129,598 and $617,289,200 U.S. Treasury Notes, 0.63%-5.75%, due 8/15/10-5/15/20, value $643,340,718) 1,000,000,000 1,000,000,000 Total Repurchase Agreements (cost $6,975,000,000) Total Investments (cost $34,381,610,108) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2010, these securities amounted to $4,048,493,860 or 11.8% of net assets. c On September 7, 2008, the Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. At July 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Cash Advantage Plus Fund July 31, 2010 (Unaudited) Negotiable Bank Certificates of Deposit39.6% Principal Amount ($) Value ($) Banco Bilbao Vizcaya Argentaria 0.43%, 8/16/10 70,000,000 a 70,000,000 Banco Santander SA (Yankee) 0.75%, 8/16/10 40,000,000 40,000,000 Bank of Nova Scotia (Yankee) 0.30%, 8/16/10 100,000,000 100,000,000 Fortis Bank SA/NV (Yankee) 0.45%, 10/22/10 40,000,000 40,000,000 ING Bank (London) 0.52%, 10/25/10 40,000,000 40,000,000 Natixis (Yankee) 0.40%, 8/4/10 50,000,000 50,000,000 Royal Bank of Scotland PLC (Yankee) 0.50%, 8/12/10 50,000,000 50,000,000 Societe Generale (Yankee) 0.53%, 10/18/10 40,000,000 40,000,000 UBS (Yankee) 0.75%, 1/27/11 50,000,000 50,000,000 Unicredit Bank AG (Yankee) 0.75%, 10/12/10 50,000,000 50,000,000 Total Negotiable Bank Certificates of Deposit (cost $530,000,000) Commercial Paper11.9% Deutsche Bank Financial LLC 0.30%, 8/11/10 50,000,000 49,995,833 General Electric Capital Corp. 0.30%, 8/5/10 100,000,000 99,996,667 Societe Generale N.A. Inc. 0.50%, 11/1/10 10,000,000 9,987,222 Total Commercial Paper (cost $159,979,722) Asset-Backed Commercial Paper2.3% Grampian Funding Ltd. 0.54%, 10/13/10 (cost $30,966,055) 31,000,000 b Corporate Note3.7% Bank of America Securities LLC 0.36%, 8/2/10 (cost $50,000,000) 50,000,000 Time Deposits9.2% Allied Irish Banks (Grand Cayman) 0.65%, 8/2/10 40,000,000 40,000,000 Bank of Ireland (Dublin) 0.65%, 8/2/10 40,000,000 40,000,000 KBC Bank N.V. (Grand Cayman) 0.20%, 8/2/10 43,000,000 43,000,000 Total Time Deposits (cost $123,000,000) Repurchase Agreements33.3% Barclays Capital, Inc. 0.21%, dated 7/30/10, due 8/2/10 in the amount of $147,002,573 (fully collateralized by $143,209,500 U.S. Treasury Notes, 2.38%, due 2/28/15, value $149,940,029) 147,000,000 147,000,000 Deutsche Bank Securities Inc. 0.20%, dated 7/30/10, due 8/2/10 in the amount of $100,001,667 (fully collateralized by $33,751,000 Federal Home Loan Mortgage Corp., 0%, due 11/30/10, value $33,730,749 and $67,302,000 Federal National Mortgage Association, 3%, due 10/20/14-10/27/14, value $68,269,821) 100,000,000 100,000,000 Goldman, Sachs & Co. 0.21%, dated 7/30/10, due 8/2/10 in the amount of $100,001,750 (fully collateralized by $1,860,946,636 Government National Mortgage Association, 0%-6.50%, due 3/20/21-7/20/40, value $102,000,000) 100,000,000 100,000,000 HSBC USA Inc. 0.19%, dated 7/30/10, due 8/2/10 in the amount of $100,001,583 (fully collateralized by $39,120,000 U.S. Treasury Bonds, 6.13%, due 11/15/27, value $51,454,904 and $49,013,000 U.S. Treasury Notes, 1.75%, due 8/15/12, value $50,548,898) 100,000,000 100,000,000 Total Repurchase Agreements (cost $447,000,000) Total Investments (cost $1,340,945,777) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2010, this security amounted to $30,966,055 or 2.3% of net assets. At July 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,340,945,777 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Cash Advantage Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 24, 2010 By: /s/ James Windels James Windels Treasurer Date: September 24, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
